Case: 19-20183      Document: 00515550786       Page: 1     Date Filed: 09/02/2020




        United States Court of Appeals
             for the Fifth Circuit                                    United States Court of Appeals
                                                                               Fifth Circuit

                                                                             FILED
                                                                     September 2, 2020
                                No. 19-20183
                              Summary Calendar                          Lyle W. Cayce
                                                                             Clerk


 Raymond Lumsden, on his own behalf and on behalf of
 those similarly situated,

                                                          Plaintiff—Appellant,

                                    versus

 Bobby Lumpkin, Director, Texas Department of Criminal
 Justice, Correctional Institutions Division; Mark
 Harris, Warden, in both his individual and official
 capacity; Ronald Givens, Warden, in both his individual
 and official capacity; John Doe, Major Robinson, in
 both his individual and official capacity; John Doe,
 Major Castillo, in both his individual and official
 capacity,

                                                      Defendants—Appellees.


                 Appeals from the United States District Court
                      for the Southern District of Texas
                           USDC No. 4:18-CV-4470
Case: 19-20183        Document: 00515550786             Page: 2      Date Filed: 09/02/2020



                                      No. 19-20183



 Before Haynes, Willett, and Ho, Circuit Judges.
 Per Curiam:*
         Raymond Lumsden, Texas prisoner # 2109472, appeals the dismissal
 for failure to state a claim of his 42 U.S.C. § 1983 claims against Lorie Davis.
 Lumsden argues that he pleaded facts showing Davis’s personal
 involvement.        Specifically, Lumsden asserts that Davis knew of
 unconstitutional conditions of confinement and that she allowed deplorable
 conditions in the Polunsky Unit to remain unresolved. He also contends that
 Davis is responsible, in her capacity as Director of the Texas Department of
 Criminal Justice, for every employee at the Polunsky Unit and that she should
 be held liable under § 1983.
         A district court shall dismiss an IFP civil rights complaint if the court
 determines that the action fails to state a claim upon which relief may be
 granted. 28 U.S.C. § 1915(e)(2)(B)(ii). A plaintiff fails to state a claim upon
 which relief can be granted when the claim does not contain “enough facts to
 state a claim to relief that is plausible on its face.” Bell Atlantic Corp. v.
 Twombly, 550 U.S. 544, 570 (2007). We review a dismissal for failure to state
 a claim under § 1915(e)(2) de novo. Black v. Warren, 134 F.3d 732, 734 (5th
 Cir. 1998).
         Lumsden argues that he sent letters to Davis detailing the conditions
 and acknowledges that he received a response in the form of an inspection
 and a phone call. His complaint did not allege that Davis was responsible for
 a deficient policy that resulted in injury; rather, his complaint indicated that
 there were policies in place implemented by Davis and that others were not
 abiding by the policies. The district court did not err in dismissing the § 1983


         *
          Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should
 not be published and is not precedent except under the limited circumstances set forth in
 5TH CIR. R. 47.5.4.




                                            2
Case: 19-20183      Document: 00515550786         Page: 3    Date Filed: 09/02/2020




                                  No. 19-20183


 claims against Davis in her individual capacity. See Thompkins v. Belt, 828
 F.2d 294, 303 (5th Cir. 1987).
        Lumsden does not challenge the district court’s finding that his claims
 against Davis in her official capacity were barred by the Eleventh
 Amendment. Nor does he challenge the district court’s conclusion that his
 claim for an injunction was moot. Accordingly, Lumsden has abandoned
 those issues by failing to brief them. See Hughes v. Johnson, 191 F.3d 607, 613
 (5th Cir. 1999).
        The judgment of the district court is AFFIRMED. Lumsden’s
 motion for the appointment of counsel is DENIED.




                                       3